        Case 1:18-cv-05912-JGK Document 41 Filed 08/02/19 Page 1 of 2
       Case 1:18-cv-05912-JGK-RWL Document 39 Filed 08/01/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GINA WILLIAMS,                                                 Civ. No. 18-5912 (JGK)
                               Plaintiff,
                - against -                                    MOTION TO WITHDRAW
                                                               AS COUNSEL
NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DA VIS, and
                                                                 USDC SDNY
THELMA WATKINS,
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                               Defendants.                        DOC,t
                                                                  or, rE c1LED· .. _   "! --:).:1-~.----··-..•
       NABIHA RAHMAN, the attorney of record for Defendants New York City Housing

Authority ("NYCHA"), Carolyn Jasper, Cesar Gonzalez, Matthew Hoffman, Rodney Davis, and

Thelma Watkins respectfully requests permission to withdraw as counsel ofrecord from the above-

referenced case. Pursuant to Local Rule 1.4, the undersigned also submits a declaration in support

of this motion stating that my affiliation with NYCHA will end as of August 2, 2019. NYCHA's

Law Department will continue its representation of Defendants in this matter.

       WHEREFORE, Nabiha Rahman respectfully requests the Court enter an Order withdrawing

her as attorney of record in this matter.

Dated: New York, New York
       Augustl,2019



                                             APPLICATION GRANTED
                                                 SO ORDERED


                                             2£~~0.J.
            Case 1:18-cv-05912-JGK Document 41 Filed 08/02/19 Page 2 of 2
.\
           Case 1:18-cv-05912-JGK-RWL Document 39 Filed 08/01/19 Page 2 of 2




                                                       KELLY D. MacNEAL
                                                       EVP for Legal Affairs and General Counsel
                                                       New York City Housing Authority
                                                       Attorney for Defendants
                                                       250 Broadway, 9th Floor
                                                       New York, New York 10007
                                                       Tel. No. (212) 776-5043
                                                       Fax No. (212) 776-5404
                                                       nabiha.rahman@nycha.nyc.gov

                                                       By:       Isl Nabiha Rahman
                                                                 Nabiha Rahman


     TO:   Gina Williams (via Electronic and First-Class Mail)
           146-17 182nd Street
           Springfield Gardens, NY 11413
           (347) 886-7802
           ginawms@verizon.net
           Plaintiff Pro Se




                                                   2
